           Case 2:17-cv-01184-APG-VCF Document 80 Filed 04/17/20 Page 1 of 3




1    MICHAEL F. BOHN, ESQ.
     Nevada Bar No.: 1641
2    mbohn@bohnlawfirm.com
     ADAM R. TRIPPIEDI, ESQ.
3    Nevada Bar No. 12294
     atrippiedi@bohnlawfirm.com
4
     LAW OFFICES OF
5    MICHAEL F. BOHN, ESQ., LTD.
     2260 Corporate Circle, Suite 480
6    Henderson, NV 89074
     (702) 642-3113/ (702) 642-9766 FAX
7
     Attorney for defendant Saticoy Bay LLC
8    Series 5451 Autumn Crocus

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11   WELLS FARGO BANK, N.A., AS TRUSTEE           CASE NO.:   2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC ASSET-
12   BACKED CERTIFICATES, SERIES
     2004-OPT3,
13
                Plaintiff,                        STIPULATION AND ORDER TO EXTEND
14                                                DEADLINE TO FILE JOINT PROPOSED
     vs.                                          PRETRIAL ORDER
15
     KARI LEE LIMITED PARTNERSHIP;                (FIRST REQUEST)
16   SATICOY BAY, LLC SERIES 5451 AUTUMN
     CROCUS; ALARISA PROPERTIES, LLC;
17   ARBOR PARK COMMUNITY ASSOCIATION;
     ABSOLUTE COLLECTION SERVICES LLC,
18               Defendants.
     ________________________________________
19   SATICOY BAY, LLC SERIES 5451 AUTUMN
20   CROCUS,

21                 Counterclaimant,
22   vs.
23
     WELLS FARGO BANK, N.A., AS TRUSTEE
24   FOR ABFC 2004-OPT3 TRUST, ABFC ASSET-
     BACKED CERTIFICATES, SERIES 2004-OPT3
25

26
                  Counter-defendant.

27
                                              - 1 -
28
           Case 2:17-cv-01184-APG-VCF Document 80 Filed 04/17/20 Page 2 of 3




1             Plaintiff Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-

2    Backed Certificates, Series 2004-OPT3 (hereinafter “plaintiff”); defendant Saticoy Bay LLC Series
3
     5451 Autumn Crocus (hereinafter “defendant”); defendant Arbor Park Community Association
4
     (“HOA”); and defendant Absolute Collection Services LLC (“ACS”), hereby stipulate and agree as
5
     follows:
6

7          1. On March 24, 2020, this Court entered an Order for Joint Proposed Pretrial Order [ECF 74]

8             which required the parties to file a Joint Proposed Pretrial Order on or before April 17, 2020.
9
           2. The parties have been heavily engaged in settlement negotiations and are close to settlement.
10
           3. In order to facilitate additional settlement discussions, and because of the difficulties caused
11
              by the COVID-19 outbreak, the parties hereby stipulate to continue the deadline to file the
12

13            Joint Proposed Pretrial Order to June 17, 2020.

14         4. This is the first stipulation for extension of time of this deadline.
15
           5. The extension is requested in good faith and is not for purposes of delay or prejudice to any
16
              other party.
17
     ///
18

19   ///

20   ///
21

22

23

24

25

26

27
                                                         - 2 -
28
         Case 2:17-cv-01184-APG-VCF Document 80 Filed 04/17/20 Page 3 of 3




1            WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that

2    the deadline for the parties to file a Joint Proposed Pretrial Order shall be extended to June 17, 2020.
3
     LAW OFFICES OF                                               WRIGHT, FINLAY & ZAK, LLP
4    MICHAEL F. BOHN, ESQ.

5
     By: /s/ Adam R. Trippiedi, Esq.                              By: /s/ Rock K. Jung, Esq.
6
        Michael F. Bohn, Esq.                                        Robert A. Riether, Esq.
7       Adam R. Trippiedi , Esq.                                     Rock K. Jung, Esq.
        2260 Corporate Cir, Suite 480                                7785 W. Sahara Ave, Ste 200
8       Henderson, Nevada 89074                                      Las Vegas, Nevada 89117
        Attorney for plaintiff Saticoy Bay LLC                       Attorney for Plaintiff
9

10   TYSON & MENDES LLP

11
     By: /s/ Margaret E. Schmidt, Esq.                            By: Not Signed1
12
        Thomas E. McGrath, Esq.                                      Absolute Collection Services, LLC
13      Margaret E. Schmidt, Esq.                                    6440 Skypointe Dr 140-154
        3960 Howard Hughes Parkway, Ste 600                          Las Vegas, Nevada 89131
14      Las Vegas, Nevada 89147
        Attorney for Arbor Park Community
15
        Association
16

17

18                                                                IT IS SO ORDERED:
19

20                                                                ________________________________
                                                                  UNITED STATES JUDGE
21

22
                                                                            4/17/2020
                                                                  DATED: ________________________
23

24

25
     1
      Absolute Collection Services, LLC is no longer represented by counsel as its counsel withdrew earlier in this case. We
26   have attempted to reach out directly to Absolute Collection Services, LLC, but it appears the company is no longer in
     operation and our efforts to reach out have been unsuccessful.
27
                                                            - 3 -
28
